Title: To John Adams from Richard Devens, 16 – 20 May 1776
From: Devens, Richard
To: Adams, John


     
      Very Dr sir
      Watertown BostonMay 16 1776
     
     Yesterday I was honoured with yours of April 29. It gives me much pleasure that any inteliganc I was capable of giving respecting Salt Petre was in any degree sattisfactory.
     My last to you Was April 10. At that time we had taken into the Colony Store 7670 lb saltpetre. The next period for receiving it was the 23d. when we took in 4500 lb. The next time was the day before yesterday when we received 12310 which with 328 at different times Amounts in the whole to 24808 lb. The Gen Court have appointed a person to receive and pay for it at adover Andover Mill. I am not able to Inform you what quantity has been Delivered there, but will as Soone as I can, as to the quality of it, it is in the General pure to the last degree. It is at least 10, or 12 p Cent purer than that Sent from Phila. to Watertown.
     If I had it in my power I would Send a specimen of it, for a pressent to Great Britain.
     The powder Mill at Andover is at work. I drew an order last week on Mr. Phillips there for 10 halfe Barrils in favour of Marblehead and I hear since they have received it.
     I wish I could give you as agreeable an account of the Manufacture of salt Sulphure and lead, but the genious of the people of America is daily drawing out, and I trust nothing will be left unattempted till we are in every respect Independant of a State who appear to be determined to destroy us.
     As to Cannon, the man I Employed at Abbington in that business has by various accidents been unsuccessfull, and has cast but one 3 pounder. I have no doubt but he will Succeed.
     Our Enimies left at Boston and Castle Island 250 pieces of Cannon great and small. I have taken the account of them, have view’d them over and over again, and am employing a Number of men in repairing and mounting some of them, and from the best Judgement I am capable of forming, more than halfe the Number will soone be fitt for service, and as it was the heaviest of them that are the least Injured, those that will be fit for service will Amount to 3/4 or 4/5s of the weight of the whole.
     Our fortifycation work now goes on with great Vigour on Camp Hill, and at the Castle, we have a good Committee for fortifycation also an exelent Councill of War.
     You will excuse me from being More particular. I am exceedingly Crowded with business in my department. Am most respectfully Yr. Humble sevt
     
      Richd. Devens
     
     
      PS. please to inform the Honorable J. Hancock Esqr. that we have 77000 flints arrived at Dartmouth.
      Pray the Honorable Mr. Gerry to forward the Tent Cloth he mentions in his letter. I have not been able to make one Tent for this Colony.
     
     
     
      19 May
     
     Since writing the Above 3 of our small Cruizers brought into the gut at point Shirley a Ship 34 days from Ireland. I had an oppertunity to cast my eye on the Inventory and she has on board 1500 Barrils of powder and 1000 Stand of Arms. The rest of the Cargo Consists of intrenching Tools &c. in Such Abundance as tho they intended to Cut Cannals thro’ America, and Station their Navy up in the Wilderness. As the prize Could not get up to Town this Tide all the Boats in Boston, Charlestown and Dorchester, were sent on board her to bring up the powder and arms, and part of the powder is Already in the Magazine in Boston.
     The Men of War in Nantaskett could not get out to her Assistance the wind being Easterly.
     The hand of Providence is Conspicuous.
     
     Boston. The 20th.
     I must now mention something that will in Some measure Allay the Joy of taking the Above Ship yesterday. In the afternoone Captain Mugford the Captain of the privatiter who tooke her; went down with his Vessell to point Shirley in Company with the privateer Lady Washington; and there Anchor’d; About 10’O Clock in the evening they Were Attacked by 13 Boats from the men of war in Nantaskett. They made a Gallant defence. Sunk 3 Boats and killed Number’s, bothe the privateers are safe but here fell the brave Mugford. This account we have by the Leiutent who is come up by land.
    